                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 17-cv-0844-WJM-SKC

BRANDON FRESQUEZ,

       Plaintiff,

v.

BNSF RAILWAY CO.,

       Defendant.



       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION


       Plaintiff Brandon Fresquez sued his former employer, Defendant BNSF Railway

Co. (“BNSF”), for retaliating against him for engaging in protected activity in violation of

the Federal Railroad Safety Act, 49 U.S.C. § 20109 (“FRSA”). The case proceeded to

a 6-day jury trial before Senior U.S. District Judge Wiley Y. Daniel, and the jury returned

a verdict in favor of Fresquez. Judge Daniel reserved questions of back pay and front

pay for judicial determination. (ECF No. 159 at 131–32.) Post-trial, the parties brief ed

the issues. Sadly, Judge Daniel passed away before ruling on those issues. The

matter was reassigned to the undersigned.

       The Court held a hearing on September 6, 2019, and issued an order on

November 4, 2019 (“November Order”) resolving certain disputes and ordering further

briefing consistent with the Court’s rulings. (ECF No. 193.) The parties submitted their

supplemental briefing, and, on December 17, 2019, the Court ordered that BNSF pay a

tax-adjusted award of back pay, front pay, and prejudgment interest of $696,173
(“December Order”). (ECF No. 201 at 17.) The Court also instructed the Clerk to enter

judgment in favor of Fresquez and against BNSF in the amount of $1,746,173. (Id.)

       Currently before the Court is BNSF’s Motion to Alter or Amend the Judgment

(“Motion”).1 (ECF No. 211.) The Motion was filed within 28 days after entry of

judgment, and is therefore appropriate under Federal Rule of Civil Procedure 59(e).

For the reasons discussed below, the Motion is denied.

                               I. STANDARD OF REVIEW

       Rule 59(e) permits a Court to alter or amend a judgment on timely motion by a

party. Fed. R. Civ. P. 59(e). “Rule [59(e)] was adopted to make clear that the district

court possesses the power to rectify its own mistakes in the period immediately

following the entry of judgment.” White v. N.H. Dep’t of Emp’t Sec., 455 U.S. 445, 450

(1982) (internal quotation marks omitted). Accordingly, the Court may amend the

judgment in its discretion where there has been an intervening change in the controlling

law, new evidence that was previously unavailable has come to light, or the Court sees

a need to correct clear error or prevent manifest injustice. Servants of the Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000). “A m otion for reconsideration is

appropriate where the court has misapprehended the facts, a party’s position, or the

controlling law.” Id. However, motions to alter or amend the judgment pursuant to Rule

59(e) “are regarded with disfavor. . . [and are] ‘not appropriate to revisit issues already

addressed or advance arguments that could have been raised in prior briefing.’” Kerber


       1
         There are three other motions currently pending before the Court: (1) BNSF’s
Renewed Motion for Judgment as a Matter of Law (ECF No. 209); (2) BNSF’s Motion for New
Trial (ECF No. 210); and (3) Fresquez’s Second Motion for Attorneys’ Fees (ECF No. 232).
The Court will resolve these motions by way of separate orders.

                                             2
v. Qwest Group Life Ins. Plan, 727 F. Supp. 2d 1076, 1076 (D. Colo. 2010) (q uoting

Servants of the Paraclete, 204 F.3d at 1012).

                                      II. ANALYSIS

       BNSF argues that the Court misapprehended the facts, law, or BNSF’s position

in six ways. The Court will address each in turn.

A.     Availability of Comparable Positions

       BNSF first argues that the Court premised its award of ten years of front pay on

a “fact merely argued, not proved, by” Fresquez, namely that other railroads would not

hire Fresquez because he had been fired by BNSF. (ECF No. 211 at 2.) BNSF also

argues that the Court improperly placed the burden of proof on BNSF to demonstrate

the availability of employment with other railroads. (Id.)

       BNSF initially argued that Fresquez failed to mitigate damages by finding the

best available alternative employment because Fresquez failed to show that other

railroads would not hire him. (ECF No. 193 at 21.) BNSF had the affirmative burden to

prove Fresquez’s alleged failure to mitigate, Hayes v. SkyWest Airlines, Inc., 2018 WL

4561266, at *5 (D. Colo. Sept. 24, 2018), but presented no ev idence that Fresquez

could have obtained employment with a railroad.

       Moreover, even if Fresquez bore the burden to show that other railroads would

not hire him, the Court finds that Fresquez presented credible evidence sufficient to

sustain this (hypothetical) burden. Fresquez testified that he was rejected from a

position at Union Pacific immediately after submitting his application. (ECF No. 208 at

83.) He also testified that he had applied for employment at other shortline railroads,



                                             3
and had never received a response to his applications. (Id. at 84.) Although BNSF

suggests in its reply brief that these companies were not hiring at the time of Fresquez’s

application, there was no such testimony at the hearing. (See ECF No. 231 at 28.)

      The Court found Fresquez’s testimony credible. Considering the totality of the

evidence before the Court on this issue, the Court concluded in its November Order

that Fresquez presented sufficient evidence that he was unable to obtain employment

with a railroad. Upon review, the Court concludes that there was a sufficient factual

basis for the Court’s prior finding that Fresquez could not obtain employment in the

railroad industry. The Court did not misapprehend the facts or law, and there is no

need to correct a clear error or prevent manifest injustice. Accordingly, the Court

denies this portion of BNSF’s Motion.

B.    Work-Life Expectancy

      BNSF argues that the Court erred by assuming that only employment in the

railroad industry was comparable employment. (ECF No. 211 at 3.) Alternatively, it

argues that Fresquez’s decision to enter the building inspection industry demonstrates

that he considered building inspection to be “comparable to his former railroad work.”

(Id.) However, Fresquez testified that he had not considered leaving BNSF because it

offered good benefits, including retirement and health insurance. (ECF No. 208 at

45–46.) Fresquez also testified that he makes less money in his new position, does not

have the support of a union, and has inferior health insurance. (Id. at 86.) Based on

Fresquez’s testimony, the Court did not err in concluding that Fresquez’s new

employment was not comparable to his position at BNSF. Nor did the Court err in



                                            4
concluding that Fresquez did not consider building inspection to be comparable

employment, given the lower salary and inferior benefits in that line of work.

       Finally, BNSF argues that Fresquez’s decision in January 2018 to make a career

in the building inspection industry forecloses any award of loss-of-employment

compensation. (ECF No. 211 at 3.) In support, BNSF cites United States v. Wyoming

Military Department, 2018 WL 3969555, at *16 (D. W yo. Mar. 21, 2018). In that case,

the court found that it was unreasonable to assume that the plaintiff—the manager and

supervisor of the Wyoming Youth Challenge Program at the Wyoming Military

Department, who had worked for that program for almost six years—would remain there

for an additional 25 years, particularly because the plaintiff had looked for other job

opportunities prior to any harassment in the workplace, and she stated that it was only

“possible” that she would have remained with that employer for the remainder of her

career. Id. at *1, *6, *16. The plaintiff sought comparable employment opportunities

“focusing on positions in human services because of her work experience,” but had

difficulty finding a position. Id. at *6. Eventually, she decided to pursue a career in

healthcare. Id. at *7. The court found that once the plaintiff “changed her career path

to nursing, . . . it would not be equitable to require Defendant to pay her salary after that

point.” Id. at *16.

       The present case is readily distinguishable from Wyoming Military Department.

Fresquez began working at the BNSF when he was 20 years old, achieved a high level

of seniority in his ten years at BNSF, and had not considered leaving BNSF prior to the

events at issue in this litigation. (ECF No. 208 at 45, 49, 82.) After BNSF, Fresquez



                                              5
pursued employment in a closely related industry, relying on his prior experience as a

railroad inspector. Unlike the plaintiff in Wyoming Military Department, Fresquez’s

alternative employment was not a wholesale departure into an entirely unrelated field

requiring a vastly different skill set and years of additional schooling or training. The

Court finds that Fresquez’s decision to pursue a career in building inspection does not

foreclose front pay because, as discussed above, Fresquez could not find work in the

railroad industry, and he found closely related work to which he could apply his current

skill set. Accordingly, the Court did not misapprehend the facts or law, and therefore

denies this part of BNSF’s Motion.

C.     The Make-Whole Requirement

       The goal of the statutory remedies of the FRSA is to “make the employee

whole.” 49 U.S.C. § 20109(e)(1). BNSF contends that the jury verdict and award of

back pay and front pay “exceeds making [Fresquez] whole.” (ECF No. 211 at 4.) In its

initial brief on front pay, BNSF argued that the Court should not award front pay

because “the damages recoveries are far more than is necessary to make Plaintiff

whole.” (ECF No. 169 at 10; ECF No. 211 at 4.) The Court considered BNSF’s

argument and, taking into account all the circumstances, determined that ten years of

front pay from the date of the jury verdict would not be unreasonably speculative and

would not result in a windfall to either Fresquez or BNSF. (ECF No. 193 at 18.) In the

instant Motion, BNSF does not present any argument—other than its own disagreement

with that conclusion—for reconsidering the decision that ten years of front pay would

make Fresquez whole. BNSF has not presented any reason for reconsidering that

decision, and the Court thus denies this part of BNSF’s Motion.

                                             6
D.      Calculation of But-For Earnings

        BNSF claims that the Court erred in its calculation of Fresquez’s but-for

earnings. (ECF No. 211 at 4–7.) BNSF explains that the Court averaged the but-for

earnings projected by Fresquez’s expert Jeffrey Opp and by BNSF’s expert Mark Erwin,

but erred because Opp’s figures were nominal (inclusive of future inflation) and Erwin’s

figures were real (inflation adjusted). (Id. at 4–5.) Because Opp’s figures were

nominal, they were not stated in current (2019) dollar equivalents and, accordingly,

were greater than the current dollar equivalents. (Id. at 5.) BNSF argues that this error

“prejudiced BNSF and should be corrected by altering or amending the judgment.”

(Id. at 7.)

        Both parties recognize that, in averaging Opp and Erwin’s figures, the Court

intended the “modification to be a discretionary compromise.” (Id. at 5; ECF No. 226 at

53.) BNSF has now pointed out a potential deficiency in the calculations. Inexplicably,

however, BNSF has failed to inform the Court how to rectify that alleged error, by

providing inflation adjusted figures for Opp’s projections, or otherwise guiding the Court

to the earnings damages amount it considers to be more accurate. The Court is not an

abacus operator, and will not do BNSF’s damages calculations work for it. Accordingly,

the Court will not alter the discretionary compromise it previously fashioned regarding

Fresquez’s projected but-for earnings, and the Court denies that portion of BNSF’s

Motion as well.




                                             7
E.     Deduction of Railroad Employee Costs

       BNSF argues that the Court improperly rejected BNSF’s deduction of

unreimbursable railroad employee expenses. (ECF No. 211 at 8.) In its November

Order, the Court instructed the parties to submit supplemental, simultaneous briefs

calculating back pay and front pay. (ECF No. 193 at 33.) The Court also advised the

parties that the “supplemental briefs are NOT an opportunity to relitigate the Court’s

rulings in this Order . . . [and] the Court will not consider . . . any additional arguments

that could have been raised in briefing on the instant Motion.” (Id.)

       At that point, BNSF had Opp’s calculations bef ore it, and could have raised an

argument that Opp should have deducted unreimbursable railroad employee expenses.

However, BNSF did not do so, and therefore the Court found that Fresquez had shown

that he was entitled to his but-for earnings without a deduction for unreimbursable

railroad employee expenses. Because BNSF did not raise this issue until the

supplemental briefing, the Court finds that BNSF forfeited the argument. BNSF’s

argument that “any timing or procedural objections to BNSF’s expert’s testimony should

be excused as chargeable to Plaintiff” (ECF No. 231 at 29) implicitly recognizes that

BNSF failed to timely raise the argument when it had the opportunity to do so. The

Court finds that disallowing unreimburseable railroad employee expenses does not

work a manifest injustice to the Defendant, and therefore also denies this portion of

BNSF’s Motion.




                                              8
F.     Future Medical Benefits

       In the November Order, the Court adopted the approach used by the Fifth,

Seventh, and Ninth Circuits to value lost medical benefits for back pay, namely using

“out-of-pocket expenses incurred by the employee for purchasing replacement

coverage or paying medical expenses that would have been covered by the employer’s

policy.” (ECF No. 193 at 28.) The Court found that such an amount is the “actual

measure of damages, and easily calculable.” (Id.) For front pay, the Court noted that

“[n]either party directly explains or argues how health insurance benefits should be

calculated as a component of front pay.” (Id. at 29.) The Court then determined that

the approach of the Fifth, Seventh, and Ninth Circuits is “logically inconsistent with an

award of front pay, given that such expenses have not yet accrued.” (Id.) Accordingly,

the Court surveyed the approaches of courts within the Tenth Circuit when awarding

front pay, and instructed the parties to use a multiplier to determine the value of future

health insurance benefits. (Id. at 29–30.)

       BNSF argues that the Court misapprehended controlling law and BNSF’s

position in its valuation of future medical benefits. (ECF No. 211 at 8–10.) While

recognizing that it did not directly address or explain how to calculate future medical

benefits (ECF No. 211 at 8), BNSF nonetheless argues that its “position was clear:

allowing a plaintiff to recover for losses not actually sustained amounts to a ‘windfall’

whether the windfall occurs pre-verdict or post verdict” (id.).

       In the November Order, the Court made a distinction between past and future

medical benefits, finding that the approach of the Fifth, Seventh, and Ninth Circuit was



                                              9
appropriate as to past medical benefits, but of limited use for future medical benefits.

(ECF No. 193 at 28–30.) At that time, the Court considered, and unambiguously

rejected, using the Fifth, Seventh, and Ninth Circuit’s approach for calculating future

medical benefits in favor of an approach previously used by a court within the Tenth

Circuit. (Id. at 30.) BNSF presents no controlling law that compels a different result.

Indeed, as the Court noted in the November Order, the Tenth Circuit has not addressed

this issue, and courts within the Tenth Circuit use varying approaches. In the absence

of controlling law to the contrary, the Court will not revisit its prior ruling on this issue.

                                      III. CONCLUSION

       For the foregoing reasons, the Court ORDERS that Defendant BNSF’s Motion

for Reconsideration (ECF No. 211) is DENIED in its entirety.


       Dated this 14th day of April, 2020.

                                                    BY THE COURT:




                                                    William J. Martínez
                                                    United States District Judge




                                               10
